Citation Nr: 0304730	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  01-06 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

The propriety of a noncompensable (0 percent) initial rating 
for a lumbar strain.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from May 1995 to January 1998.

This matter comes before the Board of Veteran's Appeals from 
a June 2000 rating decision by the RO that granted service 
connection for a chronic lumbar strain and assigned a 
noncompensable (0 percent) rating for this disability, 
effective March 6, 2000.  The RO also denied the veteran's 
application to reopen a claim for service connection based on 
new and material evidence for pes planus.  After the veteran 
submitted a timely notice of disagreement with this rating 
decision, he was provided a statement of the case in regard 
to both these issues in December 2000.  In June 2001 the 
veteran submitted a substantive appeal (VA Form 9) only in 
regard to his lumbar spine disorder.  Since that is the case 
only the issue of entitlement to an initial compensable 
rating for a lumbar strain is before the Board for appellate 
consideration at this time.  


FINDING OF FACT

The veteran's service connected lumbar strain is manifested 
by a single documented complaint of subjective pain on motion 
without limitation of motion, characteristic pain on motion, 
or disc disease.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a lumbar strain 
have not been met.  38 U.S.C.A. § 1155(West 2002): 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5295 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002).  The VCAA eliminated the 
well-grounded requirement and modified VA's duties to notify 
and assist claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

In this regard, it is noted that the RO informed the veteran 
of the provisions of the VCAA and the relevance of this 
legislation to his current claims in a letter dated In 
November 2002.  This letter advised him of the evidence 
needed to substantiate his claims, and of who was responsible 
for obtaining what evidence.  Moreover, the veteran had been 
informed of the pertinent law and regulations governing his 
claim for an increased rating for his left knee disability in 
a statement of the case dated in March 2001 and in a 
supplemental statement of the case dated in March 2002.  
These documents also served to advise him of the evidence 
needed to substantiate this claim.  

All clinical records of treatment reported by the veteran 
have been obtained.  He has been afforded a VA examination 
that contained the findings necessary to evaluate the claim.  
The veteran has not reported, and the evidence does not 
reflect, any change in the disability since that examination.  
It does not appear from a review of the record that any 
additional clinical evidence relevant to the veteran's 
current claim is available, but not associated with the 
claims folder.  Because VA has complied with the notice 
requirements of the VCAA and since there is no known 
outstanding evidence; there is no reasonable possibility that 
further efforts could aid in substantiating the veteran's 
current claim for an increased initial rating for a low back 
disability.   38 U.S.C.A. § 5103A(a)(2).

Accordingly, the Board will proceed to adjudicate the claim 
of entitlement to an increased (compensable) rating for his 
service connected lumbar strain on the basis of the evidence 
currently of record.  

I.	Factual Basis

VA clinical records reflect outpatient treatment in late 1999 
and early 2000 for complaints that included low back pain 
after he slipped on an oil spill and injured his back in 
December 1999.  He also attributed low back pain to injuries 
sustained in an automobile accident later that month.  When 
seen several days after the automobile accident, he 
complained of subjective pain in the lumbar spine when 
touching his toes.

On VA examination in April 2000 the veteran complained of 
continuous back pain while sitting, standing, and while 
supine.  He said that the pain was increased upon movement in 
certain directions, but he didn't say which directions.  The 
veteran said that he had pain throughout his spine.  His 
complaints were described as very non-specific.  It was noted 
that he was able to function as a full time worker at a car 
wash although he said that he had to perform frequent 
stretches to keep his lower back feeling well enough to 
perform his job.  He did not wear a brace, but during the 
examination requested that one be provided.  No history of 
flare-ups was elicited.  For treatment he reported that he 
lifted weights and jogged three times a week and he said that 
he had significant pain in the spine while exercising.  

On physical evaluation of the spine and paravertebral 
musculature there were no obvious anatomic abnormalities.  
The spine appeared symmetric and there was paraspinal atrophy 
and no evidence of spasm.  No point tenderness in the spine 
or paravertebral muscles was elicited, although it was noted 
that the veteran did report pain from the cervical spine to 
the lumbar spine, not on palpation but just continuously 
present.  

Straight leg raising was to 110 degrees bilaterally with no 
evidence of radiculopathy.  It was noted that the veteran did 
complain of pain on these maneuvers, but was able to move his 
legs through full range of motion.  He was able to bend at 
the waist, touch his toes, and recover from that position 
without difficulty.  Lateral flexion of the spine was too 40 
degrees bilaterally.  Lateral rotation was to 40 degrees 
bilaterally.  There was 5/5 strength in these motions and 
maneuvers.  Strength in the lower extremities was 5/5 in all 
compartments.  Ankle were 2+ and symmetric Patellar reflexes 
were not elicited.  

It was noted that an April 1996 MRI showed a normal conus and 
well maintained vertebral bodies and disc spaces throughout 
the lumbar spine.  The discs were normal and there were mild 
degenerative changes at the L5-S1 facet joint.  X-rays of 
lumbar spine performed in June 1998 were read as completely 
normal.  The diagnosis of the examination.  Was chronic 
lumbar strain with no evidence of radiculopathy.  

The examiner further stated that his findings were very 
nonspecific as was the veteran's history.  Absolutely no 
abnormality was found on physical examination, and the only 
evidence of pathology was the veteran's subjective complaints 
of pain.  The pain complaints were described as not adhering 
to any established criteria regarding a normal lumbar spine 
or any spinal pain syndrome through distributions.  Thee 
examiner commented that the veteran's spinal symptoms were 
not related to the degenerative arthritis reported on the 
veteran's 1996 MRI study of the lumbar spine.  It was said 
that the veteran's symptoms seemed to be related more to 
fibromyalgia degenerative changes, which were very uncommon 
in an individual of the veteran's age of 24.  

VA outpatient treatment records dated from February 2000 to 
May 2001 show no treatment for a low back disability.

                                                   II.  Legal 
Analysis
   
The veteran's low back disability has been assigned a 
noncompensable (0 percent) evaluation under the provisions of 
38 C.F.R.§ 4.71(a), Diagnostic Code 5295, which assigns a 0 
percent evaluation for lumbar strain accompanied by mild 
subjective symptoms only.  A 10 percent rating for lumbar 
strain is assigned if there is characteristic pain on motion.  
A 20 percent rating is assigned if there is muscle spasm on 
extreme forward bending with unilateral loss of lateral 
motion in the standing position.  

The veteran's lumbar strain may also be evaluated under the 
provisions of 38 C.F.R.§ 4.71(a), Diagnostic Codes 5003-5292.  

Under the provisions of Diagnostic Code 5003, degenerative 
arthritis established by x-ray findings will be rated under 
the appropriate diagnostic code on the basis of limitation of 
motion in the joint or joints involved.  When the limitation 
of motion in the involved joint is noncompensable under the 
appropriate diagnostic code, a 10 percent rating is 
assignable for each such major joint affected by limitation 
of motion.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is assignable for degenerative 
arthritis under Diagnostic Code 5003 if there is X-ray 
evidence of arthritic involvement of two or more major joints 
or two or more minor joint groups.   

Under the provisions of38 C.F.R. § 4.71(a), Diagnostic Code 
5292, a 10 percent evaluation is assigned if there is slight 
limitation of lumbar spine motion and a 20 percent rating is 
assigned if there is moderate limitation of motion in the 
lumbar spine.  

Under the provisions of 38 C.F.R. § 4.59 painful motion due 
to any form of arthritis is considered an important factor of 
disability and facial expression, wincing on pressure or 
manipulation, as well as such findings of muscle spasm and 
neuritis are to be carefully noted and related to affected 
joints.  It is the intention of the rating schedule to 
recognize actual painful motion with joint pathology as 
productive of disability as entitled to a compensable 
evaluation.  

While the veteran has also contended that his low back 
disability is the result of intervertebral disc disease of 
the lumbar spine, there is no clinical evidence indicative of 
this particular disorder in the claims folder.  The MRI was 
interpreted as showing normal disc spaces, and the VA 
examiner found no radiculopathy.

Accordingly, the provisions of 38 C.F.R. § 4.71(a), 
Diagnostic Code 5293 are not for application in this case.  
In addition, since the veteran's service connected low back 
disorder does not involve a fractured vertebra or ankylosis 
of the lumbar spine, the criteria of Diagnostic Codes 5285, 
5286, or 5289 are not for application.

The record fails to document characteristic pain on motion.  
The VA examiner found the veteran's complaints of pain to be 
subjective, and not characteristic.  Rather his complaints 
did not adhere to any established criteria for pain 
syndromes.  Te outpatient treatment records also document 
only subjective complaints of pain. 

Lumbar strain manifested by such slight subjective symptoms 
warrants no more than a noncompensable (0 percent rating) 
under the provisions of Diagnostic Code 5295.   Since no 
limitation of motion in the lumbar spine was reported on the 
veteran's VA examination or in the VA outpatient treatment 
record, a 10 percent rating is also not assignable for 
limitation of lumbar spine motion under the provisions of 
Diagnostic Code 5292.

The disability does not meet the criteria for a compensable 
evaluation on the basis of arthritis because it is not 
manifested by limitation of motion, and there is X-ray 
evidence of involvement in a single minor joint group.  38 
C.F.R. § 4.45(f) (lumbosacral articulation and both groups of 
sacroiliac joints are considered a group of minor joints 
ratable on disturbance of lumbar spine function).

As regards the provisions of 38 C.F.R.§§ 4.40 and 4.45 and 
consideration of the decision of the United States Court of 
Appeals for Veterans Claims in DeLuca v. Brown, 8 Vet. App. 
202 (1995), the Board again notes that no postural 
abnormalities, spinal deformity, weakness, incoordination, or 
loss of function attributable to the veteran's lower back 
disability was noted on the veteran's recent VA examination. 
Even with consideration of the veteran's complaints of low 
back pain, the record does not show any objective evidence of 
such pain due to lumbar strain and it is noted that the 
examiner did not consider the veteran's complaints of spinal 
pain to be related to his service connected lumbar sprain. 

In view of the above, the Board concludes that a compensable 
evaluation for the veteran's lumbar strain is not warranted 
under the appropriate scheduler criteria

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's service connected 
lumbar strain results in so exceptional or so unusual a 
disability picture as to warrant the assignment of higher 
evaluation on an extraschedular basis at any time during this 
lengthy appeal.  See 38 C.F.R. § 3.321.  

There is no indication that the veteran's lumbar strain 
results in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluations).  In this 
regard he has been able to maintain employment without any 
reported loss of time from work due to the back disability.  

Further, the veteran's lumbar strain has not been shown to 
warrant any, let alone frequent, periods of hospitalization, 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
these factors, the Board is not required to remand this claim 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

Finally, the Board notes that the current noncompensable 
rating for the veteran's lumbar strain represents the most 
disabling that this disorder has been since the date of the 
claim, which in this case is March 6, 2000.  Accordingly, 
staged ratings for the veteran's lumbar strain are not 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  


ORDER

Entitlement to a compensable initial rating for a lumbar 
strain is denied.  


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

